Citation Nr: 0027279	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-33 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including schizophrenic reaction, schizoid personality 
disorder, immature personality disorder, major depression, 
anxiety disorder, and dysthymia.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from July 1963 to February 1964.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was held before a member of the 
Board at that RO in June 1999.


FINDINGS OF FACT

1.  Inservice diagnoses included schizoid personality 
disorder; schizophrenic reaction, chronic, undifferentiated, 
moderate, manifested by schizoid adjustment, unexplained 
episodes of depression, negativism and flattened affect; and 
immature personality disorder.

2.  The inservice diagnosis of schizophrenic reaction, 
chronic, undifferentiated, moderate, manifested by schizoid 
adjustment, unexplained episodes of depression, negativism 
and flattened affect was revised to immature personality 
disorder. 

3.  Schizoid and immature personality disorders are not 
considered a disease or injury for VA compensation purposes.

4.  Two months subsequent to service discharge, a private 
psychiatrist diagnosed acute schizophrenic reaction with 
suicidal ideation and depressive symptoms; however, the 
record does not contain a current diagnosis of schizophrenia. 

5.  The record does not contain competent evidence of a nexus 
between current major depression, anxiety disorder, and 
dysthymia and injury or disease noted during the veteran's 
active service.  



CONCLUSIONS OF LAW

1.  A chronic psychiatric disorder including schizophrenic 
reaction, major depression, anxiety disorder, and dysthymia 
was not incurred as a result of active military service.  
38 U.S.C.A. § 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  Personality disorders are specifically precluded from 
being the subject of compensation benefits.  38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he developed a psychiatric disorder 
that had its onset during military service.  A review of the 
record disclosed that in March 1964 the veteran applied for 
benefits regarding a claim for service connection for 
"schizoid personality disorder."  In June and November 1964 
he was advised that his claim was denied due to his failure 
to report for examination.  In December 1996, the veteran 
filed a claim for service connection for a "psychiatric 
disorder."  In a May 1997 rating action, the RO noted the 
previous administrative denial, and reviewed the claim on a 
de novo basis.  The Board shall review his current claim 
regarding service connection for a chronic psychiatric 
disorder including schizophrenic reaction, schizoid 
personality disorder, immature personality disorder, major 
depression, anxiety disorder, and dysthymia on a de novo 
basis as the veteran was not advised of his appellate rights 
in 1964.  See 38 C.F.R. § 3.103 (c).  The veteran is not 
harmed by this approach as the RO adjudicated his claims on a 
de novo basis.    See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  

The Board finds that the veteran has a presented a well-
grounded, especially given the fact that the appellant 
initially filed his claim within two months of discharge from 
service.  38 U.S.C.A. § 5107(a) (West 1991); see Hampton v. 
Gober, 10 Vet. App. 481, 482 (1997).  Consequently, this 
claim is well grounded; as there is evidence of current 
disability, evidence of inservice injury or disease, and 
under Hampton, there is evidence of a nexus between current a 
psychiatric disorder and service.  

The Board also finds that the VA has complied with its 
obligation to assist him with the development of his claim.  
The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information that would render his 
claims plausible.  However, the Board finds that no such 
information available.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this regard, it is noted that the veteran 
reported at his personal hearing that he has tried in vain 
over the years to obtain private records that would be 
helpful to his claim but he has failed in his attempts.  
Therefore, the Board does not find that any additional duty 
to assist is necessary. 

For the reasons discussed below, the Board finds that the 
evidence does not support a grant of service connection for a 
psychiatric disorder.  Service connection may be granted if a 
psychiatric disorder was incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Furthermore, where a veteran served for 
ninety (90) days or more during a period of war and develops 
a psychosis to a degree of 10 percent within one year from 
date of separation from service, such disease may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307 and 3.309.  If a condition noted during service is 
not shown to be chronic, continuity of symptoms sufficient to 
establish the chronic character of the condition after 
service must be present for an appropriate grant of service 
connection.  38 C.F.R. § 3.303.  

The service medical records show that in January 1964, the 
veteran underwent mental evaluation.  The diagnosis was 
schizoid personality disorder of moderate to severe degree.  
Three days later he was admitted to a hospital.  The initial 
diagnosis was severe schizoid rule out psychosis.  The final 
diagnosis was schizoid personality disorder of moderate to 
severe degree; existed prior to service.  Later that month, 
he underwent another examination.  The examiner revised the 
diagnosis of schizoid personality disorder to schizophrenic 
reaction, chronic, undifferentiated, moderate, manifested by 
schizoid adjustment, unexplained episodes of depression, 
negativism and flattened affect.  A Medical Board Survey 
report dated in February 1964 shows that the veteran 
underwent further evaluation.  The diagnosis was again 
revised to immature personality disorder.  The Board found 
the veteran unfit for further military duty.  

In April 1964, a private psychiatrist reported the veteran's 
medical history and concluded that the veteran's disability 
picture represented an acute schizophrenic reaction with 
suicidal ideation and depressive symptoms. 

In April 1997, the RO received a statement from a private 
psychological service that indicated that the veteran 
attended outpatient counseling in 1990 and 1991.  The 
problems were listed as substance abuse, marital problems, 
depression and anxiety.

VA records show that the veteran received hospital treatment 
in February and November 1994.   The diagnoses included 
alcoholism and depression.  In November 1996, he was 
hospitalized at a VA facility for treatment.  The diagnoses 
included alcohol dependence, dysthymia, and schizoid 
personality traits.

In September 1997, the veteran underwent VA examination.  The 
diagnoses included (Axis I) alcohol dependence, in remission 
for approximately for one year; (Axis I) major depressive 
disorder recurrent episode now in remission with 
antidepressant medications; and (Axis II) avoidant 
personality disorder from adolescence.  The psychologist 
commented that the veteran was not schizophrenic at the time 
of his discharge from service.  The examiner noted that there 
was no evidence of thought disorder or psychosis.  The 
psychologist concluded that the veteran had a serious 
personality disorder since high school.  

VA outpatient records dated between 1997 and 2000 show that 
the veteran continues to receive treatment with diagnoses 
that include anxiety disorder and depression disorder.  

The Board requested a VA medical opinion in October 1999 
regarding an etiological relationship between the veteran's 
psychiatric disorder and military disorder.  In a report 
dated December 1999, the examiner responded:

It is of course, based upon the enclosed 
information to give a highly reliable 
opinion regarding this individual's 
mental status prior to his active 
service.  I can state that there is 
absolutely no compelling evidence that he 
suffered from a psychotic disorder such 
as Schizophrenia prior to his active 
service.  It is possible that he may have 
been prone to recurrent Major Depressive 
Episodes or chronic Dysthymia prior to 
active service, but the diagnostic 
criteria substantiating these diagnoses 
are not fully delineated in the 
accompanying file.  It is more probable 
that he did suffer from a personality 
disorder, which is not usually considered 
a psychiatric disorder or mental illness.

Certainly, personality disorders can 
worsen during times of stress, therefore, 
theoretical standpoint, his personality 
dysfunction could have worsened during 
active duty.

In my opinion, based upon the material 
provided to me, I do not believe that 
this gentleman's currently described 
psychiatric conditions are related to a 
disability that was incurred or 
aggravated as a result of his active 
service.  

In light of the veteran's medical history and opinions of VA 
physicians, the Board finds that his claim for service 
connection must be denied.  Pursuant to 38 C.F.R. § 3.303(c) 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  In regard to 
schizophrenic reaction, the record does not show a definitive 
diagnosis of schizophrenia during service or within a year 
thereafter.  The service medical records do not contain a 
definitive diagnosis of schizophrenia even though the veteran 
underwent numerous and extensive clinical evaluations during 
service.  The veteran's private physician indicated that the 
veteran disability picture in 1964 was indicative of acute 
schizophrenic reaction.  However, as noted by VA physicians 
in September 1997 and December 1999, the veteran's reported 
manifestations failed to support a diagnosis of 
schizophrenia.  The Board places great weight on the opinion 
of the VA medical professionals, due to the thorough review 
of the appellant's medical history and the discussion of the 
veteran's symptoms.  See Sklar v. Brown, 5 Vet. App. 140, 146 
(1993); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  
Furthermore, the record does not show that the veteran has 
since received a diagnosis of schizophrenia.

In regard to the current diagnoses of anxiety and depressive 
disorders, the Board observes that there is no competent 
(i.e., medical) evidence suggesting that the veteran's 
current psychiatric disorders are related to service or 
otherwise had its origin during the veteran's period of 
active military service.  The only medical evidence of record 
fails to indicate that there is a nexus or relationship.  
Furthermore, there is no evidence of treatment for a chronic 
psychiatric disability until at the earliest twenty-seven 
years subsequent to service discharge.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  While the veteran testified hearing that he 
continued to receive psychiatric treatment following service, 
the current record is void of evidence of psychiatric 
disability or treatment after April 1964 until 1991.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder including schizophrenic reaction, 
schizoid personality disorder, immature personality disorder, 
major depression, anxiety disorder, and dysthymia. 


ORDER

Service connection for a psychiatric disorder including 
schizophrenic reaction, schizoid personality disorder, 
immature personality disorder, major depression, anxiety 
disorder, and dysthymia is denied.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge
	Board of Veterans' Appeals

 

